DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are pending with claims 1-15 under examination. 
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15 in the reply filed on 9/8/2021 is acknowledged. Claims 16-21 are withdrawn from consideration being drawn to a non-elected invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lessard et al. (US 2005/0059958), hereinafter Lessard, in view of Cindrich et al. (US Patent No. 7,670,317), hereinafter Cindrich. 
Regarding claims 1, 4, and 9, Lessard (*note regarding claim 1 below*) discloses a method of constructing a catheter assembly comprising with respect to the claimed invention: (a/b) (over)molding (claims 4 and 9) a catheter hub having a distal end, a proximal end, and an internal fluid passageway (238, 240 or 338, 340), with an internal wall defining the passageway (and injection mold window would be at skive 320 in Fig. 3) (par. 0021-0022, 0036-0040, 0043) (Figs. 2-3 shows the structure that at one end would be the proximal end and at the other end would be the distal end); 
(b/a) loading/seating a catheter tube (212, 312) within the internal fluid passageway of the catheter hub, such that a proximal end of the catheter tube (212, 312) resides within the internal fluid passageway of the catheter hub as shown in Figs. 1-3 (par. 0036-0040), and a distal end would inherently ‘extend distally’ from the distal end of the hub as shown in Figs. 1-3 
Although Lessard does explain that “inserts” (genus of “core pin”) can be placed within the catheter access tubes (par. 0037) (at a ‘proximal end of the catheter hub’) as to keep the space free from material and explicitly suggests producing the components by injection molding as in steps (c/d), Lessard does not explicitly disclose the production of a septum by specifically injection molding: by (c) plugging at least the proximal end of the catheter hub with a mold core shut off pin, and (d) injection molding a septum in at least a portion of the internal fluid passageway between the mold core shut off pin and the proximal end of the catheter tube.
However, Cindrich, as part of a similar process of producing a catheter assembly, further discloses in the production of a similar part of the catheter assembly steps of (c) plugging at least the proximal end of a mold (corresponding to the ‘catheter hub’ above) with a mold core shut off pin (Cindrich, 8:16-8:27), and (d) injection molding a septum (Cindrich, 9:18-9:37) in at least a portion of the internal fluid passageway between the mold core shut off pin and the proximal end of the catheter tube through a gate or ‘window.’
Lessard discloses a “base” process of attaching/overmolding a catheter tube to a catheter hub and generally discloses producing components using injection molding. Cindrich discloses an “improvement” to the base process above, that has been improved in the same manner as the claimed invention in that it further includes steps for producing a septum, specifically by placing a mold core pin into one end of the passageway, and injecting material through a ‘window’ or gate at the other end of the passageway as to cause material to flow to the mold core pin. 
One of ordinary skill in the art would have had a reasonable expectation of success from having incorporated the techniques of Cindrich into the process of Lessard above because both 
Accordingly, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to have modified the above to specify that there is a septum produced by injection molding the material as described by Cindrich while overmolding the material producing the overmolded catheter hub from Lessard above as to produce a septum within the produced catheter hub concurrently or subsequently with the overmolding, as is claimed. The skive (320) as in Lessard, Fig. 3 would provide an access point for injection of material or placement of the core pin as in the above modification from Cindrich.  
*note for claim 1* With respect to the difference in scope between claims 1 and 9, claim 1 recites (a) molding a catheter hub and (b) seating a catheter tube within the hub. This order of steps may be viewed to be better met by the teachings of Lessard, par. 0010, 0043-0044, and Fig. 1 describing a production of a conventional catheter assembly which seats a catheter tube within a pre-molded catheter hub with an adhesive and is produced in this order as in the claim. 
However, claim 4 which requires concurrent production of the septum with the overmolded catheter hub – as such, claim 1 must be viewed as covering scenarios that would also meet claim 4. Since claim 4 requires the last two steps of claim 1 to be conducted concurrently with at least a portion of “molding a catheter hub” since the overmolded material includes wings in claim 5, and the wings are a portion of the disclosed catheter hub, it would seem that this interpretation is the within the scope of the broadest reasonable interpretation of claim 1. However, if this is not found persuasive, it would have been obvious to one of ordinary 
	Regarding claims 2 and 10, Lessard/Cindrich discloses the subject matter of claims 1/9 as discussed above, and further discloses defining a slit or pierce in the septum (Cindrich, 8:41-8:45). It would have been obvious to one of ordinary skill in the art to have incorporated this particular limitation from Cindrich into Lessard for the same reasons as set forth above in claims 1/9.
	Regarding claims 3 and 11, Lessard/Cindrich discloses the subject matter of claims 1/9, and further discloses adding a proximal hub component (septum housing 240) to compress to the septum (Cindrich, 8:12-8:15). It would have been obvious to one of ordinary skill in the art to have incorporated this particular limitation from Cindrich into Lessard for the same reasons as set forth above in claims 1/9.
	Regarding claims 5 and 12, Lessard/Cindrich discloses the subject matter of claims 1/9, and further discloses placing “wings” onto the structure (extensions as shown in Lessard, Fig. 4 from the center passage, would read on this limitation, with both “wings” being shown in this drawing). The embodiment of Figs. 2-3 appears to have been produced with one “wing” as shown (generally at item 310 in Fig. 3, although not labeled as a wing, in reference’s specification). Additionally or alternatively, Cindrich also discloses the placement of “wings” onto catheter assembly, demonstrating that such a structure was known in the art. It would have been obvious to one of ordinary skill in the art to have incorporated this particular limitation from Cindrich into Lessard for the same reasons as set forth above in claims 1/9. 
	Regarding claims 6-7 and 13-14, Lessard/Cindrich discloses the subject matter of claims 1/9, and further discloses a side port (either of the two lumens as in Lessard, 238, 240, or 
	Regarding claims 8 and 15, Lessard/Cindrich discloses the subject matter of claims 1/9, and further discloses that the septum extends at least partially through the injection mold window (Cindrich, 9:18-9:37 explains that the septum may be left with a small hole in some cases such that the septum would extend through the window where the material is injected due to an intersection of the mold gate and septum) and “thereby” is used to introduce an intended result of the limitation and thus is also considered to be met by the above. It would have been obvious to one of ordinary skill in the art to have incorporated this particular limitation from Cindrich into Lessard for the same reasons as set forth above in claims 1/9.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 
/ANDREW D GRAHAM/Examiner, Art Unit 1742